Citation Nr: 0331333	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-33 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, depression, obsessive-
compulsive disorder and personality disorder.

2.  Entitlement to service connection for peripheral vascular 
disease, manifested by peripheral venous varicosity, venous 
stasis and edema of the lower extremities, as secondary to 
service connected left tibia fracture.

3.  Entitlement to an initial rating in excess of 10 percent 
for left tibia fracture with varus deformity and degenerative 
joint disease.

4.  Entitlement to a compensable initial rating for right 
thumb fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.

WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from December 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for residuals of left tibia fracture and 
right thumb fracture, and assigned initial disability ratings 
of 10 percent and 0 percent, respectively.  The RO also 
denied a claim for service connection for an acquired 
psychiatric disorder, and denied claims for service 
connection for peripheral vascular disease and right leg 
fracture as secondary to service connected left tibia 
fracture.  During an RO hearing in December 1997, the 
appellant withdrew the right leg fracture claim.  38 C.F.R. 
§ 20.204(a)(2003).  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (an oral statement at a hearing, when later reduced to 
writing by means of a hearing transcript, satisfies the 
component of a written filing for appeal purposes).  

In June 1999, the appellant appeared and testified before 
Veterans Law Judge Nancy Phillips via video-conference 
hearing.  By decision dated in September 1999, the Board 
denied the service connection claims as not well grounded, 
and remanded the initial rating claims to the RO for 
additional development.  The appellant subsequently appealed 
this decision to the Court of Appeals for Veterans Claims 
(Court) (previously known as the United States Court of 
Veteran's Appeals).

On November 9, 2000, the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 were enacted into law.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
eliminated the well grounded standard and redefined VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  On December 8, 
2000, the Court vacated the Board's decision denying the 
service connection claims pursuant to the Secretary's 
unopposed Motion for Partial Remand and to Stay Proceedings 
to allow the Board consider the claim under the revised laws.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the 
law or regulation changes during an appeal, VA must consider 
both the old and the new versions and apply the version most 
favorable to the claimant).

In October 2001, the Board notified the appellant and his 
representative that Ms. Phillips was no longer employed with 
the Board, and that the appellant had the right to request 
another hearing with a Veterans Law Judge who would be 
rendering a final determination in this case.  The appellant 
has not requested another hearing.  The case was before the 
Board again in June 2002 at which time adjudication of the 
claims was deferred pending further development pursuant to 
38 C.F.R. § 19.9(a)(2).  The additional development has been 
received and, in July 2003, the appellant submitted 
additional evidence to the Board without a waiver of RO 
review in the first instance.

The Board notes that, in his hearing testimony in December 
1997, the appellant indicated that he was seeking service 
connection for post traumatic stress disorder (PTSD) and for 
a right knee disability as secondary to his service connected 
left tibia fracture.  Consideration of these claims was 
deferred by rating decision in December 1997.  These issues 
are referred to the RO for appropriate action.


REMAND

The Board initially remanded the claims for higher initial 
ratings for the veteran's left tibia and right thumb 
disabilities for VA examination which expressed opinion 
regarding the extent, if any, of functional loss of use 
during flare-ups of disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (medical examination must comply with 
requirements of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the examiner to 
express opinion on whether pain could significantly limit 
functional ability on motion during use with acute flare-ups 
of disability and in terms of the degree of additional range-
of-motion loss due to weakened movement, excess fatigability, 
or incoordination).  The examination report eventually 
obtained, dated October 2002, does not address the extent of 
functional loss of use of the left tibia and right thumb, and 
must be returned as inadequate for rating purposes.  On 
readjudication, the RO should consider the applicability of 
VAOPGCPREC No. 09-98 (Aug. 14, 1998) (claimant may be 
entitled to separate ratings for instability of the knee and 
arthritis with limitation of motion) and the recently revised 
criteria for evaluating disabilities of single digits of the 
hands.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).

In July 2003, the appellant submitted additional evidence in 
support of his claims which include an opinion from J. 
Lockwood Ochsner, Jr., M.D., that it is "as likely as not 
that [the] angulation and deformity [from the veteran's 
service connected varus deformity of the left leg] has 
contributed to some of [his] current problems with peripheral 
varicosity and edema and circulatory problems of that right 
leg."  However, an October 1996 VA bone examination report 
included opinion that there was not a definite relationship 
between the service connected left tibia fracture and the 
veteran's varicose veins, poor circulation and swelling.  The 
Board is of the opinion that the appellant should be afforded 
VA examination by a vascular specialist, with benefit of 
review of his claims folder, in order to determine whether an 
etiological relationship exists between his peripheral 
vascular disease of both lower extremities and his service 
connected left leg disability.

The appellant also submitted a statement from Marvin W. 
Clifford, BCSW, DSW, which opined that the "symptoms and 
causes" of the appellant's diagnosis of anxiety, depression 
and obsessive compulsive disorder "are war related."  This 
opinion suggests that the appellant's acquired psychiatric 
disorder(s) may be associated with one or more incidents 
associated with places, types, and circumstances of service 
giving rise to disability.  38 C.F.R. § 3.159(c)(4)(i) 
(2003).  The appellant should be requested to provide a 
detailed statement of the war events which he claims have 
given rise to his disability, to include additional details 
regarding the date, locations and circumstances wherein he 
witnessed B-26 and F-84 planes explode on a runway, and the 
names of any individuals he witnessed perish in this 
incident.  He should also be advised to submit any evidence 
which could corroborate the claimed events, such as 
statements from witnesses, newspaper articles, etc.  
Thereafter, the RO should attempt to verify the claimed in-
service events with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).

Finally, the Board notes that the appellant was provided a 
VCAA letter which complies with the provisions of 38 U.S.C.A. 
§ 5103 on September 23, 2002.  On remand, the RO should 
nevertheless request the appellant to identify any additional 
evidence or information, not previously provided, which may 
be capable of substantiating his claims.  This should include 
requesting the appellant to identify all post-service 
employment examinations which may be pertinent to his claims 
on appeal as first reported in November 2002.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the appellant to 
identify any additional evidence or information, 
not previously provided, which may be capable of 
substantiating his claims, to include all post-
service employment examinations which may be 
pertinent to his claims on appeal.  The RO should 
take the necessary steps to obtain current medical 
records of treatment, both VA and private, 
pertaining to the appellant's claimed 
disabilities.

2.  The RO should contact the appellant and 
request him to provide additional details 
regarding the war events which he claims have 
given rise to his disability, to include 
additional details regarding the date, locations 
and circumstances wherein he witnessed B-26 and F-
84 planes explode on a runway, and the names of 
any individuals he witnessed perish in this 
incident.  He should also be advised to submit any 
evidence which could corroborate the claimed 
events, such as statements from witnesses, 
newspaper articles, etc.

3.  Upon receipt of any additional evidence from 
the appellant, the RO should send a report of 
claimed stressors and all associated documents to 
USASCRUR and request verification of any reported 
stressors.  The USASCRUR should be requested to 
provide any information which might corroborate 
each of the appellant 's alleged war events, to 
include copies of any documents cited in the 
research report.

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee and right thumb disabilities.  A detailed 
history should be obtained from the appellant and 
the record carefully reviewed.  The range of 
motion findings pertaining to the right thumb 
should be expressed in terms of the gap between 
the thumb pad and the fingers measured in 
centimeters with the thumb attempting to oppose 
the fingers.  The examiner is also requested to 
specifically address whether there is functional 
loss of the left knee and/or right thumb due to 
weakness, excess fatigability, incoordination, 
pain or pain on movement in terms of the degree of 
additional range-of-motion loss, if feasible.  The 
examiner must provide rationale for any opinion 
expressed.  The claims file and a copy of this 
remand must be made available to the examiner.

5.  The appellant should also be afforded 
examination by a vascular specialist with benefit 
of review of the claims folder.  The examiner 
should be request to closely review the opinions 
expressed in the October 1996 VA bone examination 
report and the July 2003 statement by Dr. Ochsner.  
Following review of the claims folder and 
examination of the appellant, the examiner should 
provide opinion as to whether it is at least as 
likely as not (50 percent or greater probability) 
that the appellant's service connected left tibia 
fracture with varus deformity and degenerative 
joint disease causes, or results in additional 
disability, of his peripheral venous varicosity, 
venous stasis, and edema of the lower extremities.  
The claims file and a copy of this remand must be 
made available to the examiner.

6.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
In so doing, the RO should determine whether 
sufficient evidence of the claimed war events 
exist as to warrant providing the appellant VA 
examination which addresses the nature and 
etiology of his acquired psychiatric disorder(s).

7.  Following the completion of the above, the RO 
should readjudicate the claims for increased 
ratings for left knee and right thumb disabilities 
considering all relevant schedular criteria, to 
include Diagnostic Code 5003, VAOPGCPREC No. 09-98 
(Aug. 14, 1998), and the recently revised criteria 
for evaluating disabilities of single digits of 
the hands.  Consideration of "staged" ratings 
pursuant to Fenderson, as well as extraschedular 
evaluations under DeLuca and 38 C.F.R. §§ 3.321, 
4.40, 4.45 and 4.59, is also requested and, 
therefore, must be addressed on readjudication.  
If any benefit sought on appeal remains denied, 
the appellant and his representative should be 
furnished a supplemental statement of the case 
(SSOC) and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




